Citation Nr: 0636967	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1975 to October 1975 and from February 1979 to July 1982.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by an unappealed May 1998 rating decision.  Unappealed 
September 2002 and November 2002 rating decisions did not 
find new and material evidence sufficient to reopen a claim 
for entitlement to service connection for a right knee 
disorder.

2.  Evidence associated with the claims file since the 
unappealed November 2002 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a right knee 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Here, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial adjudication 
of the veteran's claim to reopen, VA notified the veteran by 
a May 2003 letter of the information and evidence needed to 
substantiate and complete his claim to reopen and of the 
information and evidence needed to substantiate and complete 
his claim for entitlement to service connection for a right 
knee disorder.  See Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Prior to a December 2004 readjudication of the veteran's 
claim to reopen, a September 2004 statement of the case 
provided the veteran with the current new and material 
regulations.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006) (noting that the veteran is not prejudiced by a 
VCAA notice defect where remedial actions such as notice of 
the proper regulations and subsequent readjudication are 
conducted).  The May 2003 letter did not notify the veteran 
of effective dates or the assignment of disability 
evaluations, but there is no prejudice to the veteran because 
no new and material evidence has been submitted to reopen his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The May 2003 letter also informed the veteran that 
VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and VA medical records are associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure by VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a right knee disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In a May 1998 rating decision, the RO denied service 
connection for a right knee disorder because there was no 
evidence of a relationship between the inservice knee injury 
and the current knee disorder.  The veteran did not file a 
notice of disagreement.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  In March 2002, the veteran filed 
a claim to reopen.  In a September 2002 rating decision, the 
RO did not find new and material evidence to reopen the claim 
because the newly submitted evidence was cumulative and 
redundant.  In October 2002, the veteran filed a claim to 
reopen.  In a November 2002 rating decision, the RO did not 
find new and material evidence to reopen the claim because 
the evidence was not relevant to the issue of whether there 
was a nexus between the inservice knee injury and the current 
right knee disorder.  In March 2003, the veteran filed a 
claim to reopen.  In a June 2003 rating decision, the RO did 
not find new and material evidence to reopen the claim 
because the evidence submitted was not material.  The veteran 
appealed this rating decision.

Because the November 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 285-86 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the November 2002 rating 
decision included the veteran's service medical records.  A 
September 1975 service entrance examination showed multiple 
scars of the knees, an August 1978 service entrance 
examination was negative for any knee complaints or 
disorders, and the June 1982 service discharge examination 
was negative for any right knee complaints or disorders.  An 
April 7, 1979 service medical record indicated that the 
veteran injured his right knee tripping over a trashcan while 
walking down stairs.  The veteran complained of knee 
swelling, throbbing pain, and stiffness.  Upon examination, 
there was right patella edema, but range of motion and 
strength were within normal limits and there was no ligament 
laxity.  The assessment was bruised knee.  The veteran was 
given a physical profile and limited duty for four days due 
to a bruised patella.  Two days later the veteran requested 
that his limited duty status be lifted noting that his knee 
felt better.  On April 14, the veteran complained of right 
knee pain.  On April 16, the veteran reported right knee 
pain.  There was normal range of motion and strength.  The 
impression was patellar pain syndrome.

Also of record were VA medical records from February 1998, 
April 1998, May 2001, and February 2002 that indicated right 
knee pain.  A February 2002 VA x-ray report impression was 
nonspecific periosteal thickening noted at distal medial 
right femur.  A February 2002 VA bone scan was suspicious of 
shin splint from stress versus hypertropic osteoarthropathy 
of both tibiae and distal femora.  An April 2002 VA medical 
record indicated the veteran asserted right knee pain since 
1983.  The impression was malignancy.  A May 2002 VA record 
noted complaints of right knee pain.  The impression was 
right knee Baker's cyst and meniscus tear.  

Evidence received after the November 2002 rating decision 
includes a June 2002 VA medical record that noted complaints 
of bilateral knee pain and assessed right knee meniscus tear 
and Baker's cyst.  In August 2002 and November 2002 VA 
records, the veteran reported right knee pain since 1982.  
There was limited right knee flexion and the diagnosis was 
bilateral chronic knee pain.  January 2003 VA medical records 
showed the veteran underwent right knee arthroscopy and 
partial medial meniscectomy due to internal derangement of 
the right knee.  In May 2003, the veteran complained his 
right knee pain had not improved.  In a November 2004 VA 
joints examination, the examiner diagnosed right knee 
posttraumatic osteoarthritis and new bone formation involving 
the distal right femur secondary to previous trauma.  The 
examiner opined that it would require resort to mere 
speculation to opine whether the inservice right knee injury 
was related to the current right knee disorder. 

The Board finds that the evidence is new because it was not 
previously submitted to VA.  But the Board finds that the 
newly submitted evidence is not material, because although it 
relates to an unestablished fact necessary to substantiate 
the claim, here, a nexus between the inservice knee injury 
and the current knee disorder, the evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
November 2004 VA examiner stated that a nexus opinion could 
not be provided without resort to speculation and the other 
medical records did not provide a nexus.  This evidence, 
therefore, does not raise a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).   


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a right knee 
disorder is not reopened.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


